Citation Nr: 1025456	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-41 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, 
manifested by collateral laxity and arthritis.  


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from April 13, 1977 to May 23, 
1977. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision rendered by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In the decision, the RO denied service connection for unstable 
right knee. 


FINDINGS OF FACT

1.  The Veteran is presumed sound at service entrance, and clear 
and unmistakable evidence that right knee disability preexisted 
service and was not aggravated during service is not shown.

2.  The Veteran's right knee collateral laxity and arthritis are 
related to service.  


CONCLUSION OF LAW

The Veteran's right knee collateral laxity and arthritis were 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).



I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a February 
2008 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for service connection for 
a current disability.  It requested that the Veteran clarify 
which knee he was claiming and the name of the disability 
associated with his knee.  The RO explained that VA was 
responsible for obtaining relevant Federal agency and service 
medical records, and would provide a medical examination if 
necessary to decide the claim.  VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency and 
medical evidence of care provided.  The letter stated that the RO 
needed evidence from the claimant that the present knee condition 
existed from military service.  It provided a list of relevant 
evidence that the claimant could provide to help the RO make its 
decision.  The RO also explained how it determines disability 
rating and effective date when it finds injuries to be service 
connected.  Therefore, the Board concludes that VA has fulfilled 
its duty to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

In the present case, the Veteran's service treatment records and 
separation documents from March 1977 to May 1977 are in the 
claims file.  The Veteran's February 2008 Statement in Support of 
Claim describing the injury is in the claims file.  The RO 
contacted the Memorial Hospital, where the Veteran reported 
having surgery on his knee in 1980 or 1981, but it was informed 
that the hospital had closed and that the treatment records could 
not be located.  The Veteran's June 2008 statement describing his 
injury and treatment is included in the claims file.  The Veteran 
stated in his February 2008 VCAA Notice Response that he had no 
other information or evidence to give VA to substantiate his 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In April 2008, the RO requested a medical examination of the 
Veteran's joints.  In May 2008, such an examination was conducted 
at the Houston VAMC.  During the course of the physical 
examination, the examiner spoke with Veteran, reviewed his claims 
file and medical records, and took x-rays.  He made findings and 
rendered an opinion as to the Veteran's right knee condition.  

The Board notes that the Veteran requested a hearing.  He advised 
the Board, however, that he was incarcerated.  A hearing was 
scheduled to be held at the Houston RO before a traveling member 
of the Board on May 19, 2010.  The Veteran requested that, due to 
his incarceration, the RO "arrange for them to bring me to the 
hearing...unless some sort of arrangements are made I will not be 
able to attend and will have to reschedule or make other 
arrangements."  The Veteran failed to appear at the Board 
hearing.  

Under the Board's rules governing hearings, an appellant has a 
right to a hearing if the appellant or his representative 
expresses a desire to appear in person.  38 C.F.R. § 20.700(a).  
Additionally, the Board notes the Veterans Court's statement that 
"[w]e do however, caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration given 
to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (addressing VA duty to assist in providing VA medical 
examination to incarcerated Veteran).  

Here, however, the Board finds that the duty to provide a medical 
examination is distinguished from VA's duty to afford the Veteran 
a hearing.  The facilities at which a medical examination can be 
conducted are not specified by regulation.  Expert medical 
evidence is not limited to VA examinations but may come from any 
competent source and be obtained at any location.  In contrast, 
the location of and procedure for Board hearings are clearly set 
out by regulation.  VA regulations set out where personal 
hearings are to be held and provide for electronic hearings where 
suitable facilities and equipment are available.  There is no 
regulatory provision for telephone hearings or for hearings 
conducted at some location other than those provided for.  Thus, 
the type and availability of hearings are clearly defined and the 
Board finds that the RO is not required to create such 
accommodations on a case by case basis or invent new procedures 
for holding Board hearings.  

In the present case, the Board finds that no tailoring can be 
done to provide the Veteran the requested hearing.  VA has no 
duty to delay adjudication for many years pending removal of the 
contingency - incarceration - which prevents the Veteran from 
attending a personal hearing.  It further notes that VA cannot 
require a correctional institution to release the Veteran for a 
hearing.  See 38 U.S.C.A. § 5711.  The Veteran does not have a 
representative, and the record does not reflect that his 
correctional institution had facilities to provide an electronic 
hearing.  Furthermore, the Veteran has reviewed his claims file 
and provided a written statement regarding its contents and his 
in-service injury and treatment.  Overall, the Board finds that 
the Veteran has been given an opportunity to participate in the 
case and that the RO fulfilled its duty to assist.  Even if a 
hearing were required, in light of the Board's grant of the 
underlying claim, the Board finds there is no risk of prejudice 
to the Veteran.  

Accordingly, the Board concludes that the RO fulfilled its duties 
to notify and assist under the VCAA and will proceed to a 
decision on the merits of the claim.  

      II. Service Connection Claims

A. Background

The Veteran alleges that his right knee disability was aggravated 
while serving in the Army between April 13, 1977 and May 23, 
1977.  The Veteran's March 1977 clinical evaluation at his 
entrance examination noted no right knee or other musculoskeletal 
problems.  He reported no history of knee or joint problems.  The 
Veteran first reported knee pain with some swelling on April 20, 
1977.  On April 22 he reported having had knee pain and swelling 
for the previous five days after doing an "about face" and 
hearing a pop.  At an April 25 examination at an orthopedic 
clinic, the Veteran again reported hearing a pop after doing an 
"about face."  He also reported injuring his right knee playing 
football prior to entering the service.  This examination 
revealed that the Veteran had chronic medial collateral ligament 
laxity with medical joint line tenderness.  

On a May 9, 1977 "Statement of Change of Medical Status" form, 
the Veteran stated that his bad right knee condition had changed 
since his medical examination cleared him for enlistment.  On May 
13, 1977 the Medical Board determined that the Veteran was unfit 
for enlistment into the military at the time he entered military 
service.  The Medical Board reported that that the Veteran had 
"Internal derangement, medial jointline, right knee, status 
following injury sustained playing football approximately five 
months prior to service."  The report stated that this condition 
originated prior to service, was not caused by service, and was 
not aggravated by active duty.  The Veteran signed this report, 
and was subsequently released from service.  There are no pre-
service treatment records for a right knee condition.

The Veteran reported having surgery on his right knee at Memorial 
Hospital in Palestine, Texas, in 1980 or 1981.  The hospital, 
however, has since closed and the treatment records are 
unavailable.  The Veteran underwent a compensation and pension 
examination on his joints in May 2008 at the Houston VAMC.  The 
Veteran reported "chronic swelling, giving way, and his knee 
shifting on him."  The examination showed that the Veteran had 
current palpable medial joint line osteophytes and collateral 
laxity.  An x-ray showed moderate to severe medial compartment 
joint space narrowing, medial and lateral osteophyte formation, 
and tibial spine spurring.  The examiner stated that the Veteran 
had an unstable right knee, but that it was not service 
connected.  He concluded that that it was "highly unlikely that 
his one month and 11 days on active duty in any way aggravated 
his knee" and that "chronic unstable knees are highly prone to 
arthritic changes at an early age."  He did not explain why it 
was "highly unlikely" that active service caused the knee 
condition to worsen.  

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate (1) the existence of a chronic disease in service and 
(2) present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  See 38 C.F.R. § 
3.304(b).  The term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b).  
The presumption of soundness may be rebutted where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated by such service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.  For service connection claims involving 
a preexisting injury or disease, a preexisting injury or disease 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

As noted above, Veterans are presumed to have entered service in 
sound condition as to their health when there has been an 
entrance examination in which the later complained-of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In the present case, the Board has reviewed the 
Veteran's service treatment records and finds that the clinical 
evaluation conducted at his March 1977 entrance examination did 
not note any knee or other musculoskeletal problems.  The Veteran 
did not report any history of painful joints or knee problems.  
There is no indication in the entrance examination that the 
Veteran suffered right knee collateral laxity or arthritis prior 
to his entrance into the Army.  Thus, the Veteran is entitled to 
a presumption of soundness at service entrance with regard to 
this disability.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

Having found the Veteran presumptively sound, the Board's 
analysis turns to whether there is clear and unmistakable 
evidence that the injury preexisted service and was not 
aggravated during service.  Here, the Medical Board report 
clearly stated that the Veteran's right knee condition preexisted 
service.  It explained that this condition followed an injury 
sustained playing football five months prior to service.  The 
Veteran signed this report.  There is no competent medical 
evidence of record to refute these findings.  Rather, the Veteran 
reported having injured his knee while playing football at an 
April 25, 1977 orthopedic examination.  Thus, in addition to the 
Medical Board records, the Board finds that the Veteran's own 
admission of a pre-service knee injury in the course of in-
service medical treatment constitutes clear and unmistakable 
evidence that his injury preexisted service.  Doran v. Brown, 6 
Vet. App. 283, 286 (1994).  The Board notes that the Veteran 
stated in June 2008 that he did not play football five months 
prior to joining the Army, and that he injured his knee while in 
the Army such that it began to swell and prevent him from 
completing his duties.  The Veteran's statements, however, are 
inconsistent with earlier reports given by him to medical care 
providers during the course of treatment.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the veteran).  
Consequently, the Board finds the Veteran's statements less than 
credible and concludes that there is clear and unmistakable 
evidence that a right knee instability preexisted service.

Additionally, the Board notes that in order to rebut the 
presumption of soundness, there must be clear and unmistakable 
evidence that the disorder was not aggravated during service.  
Wagner, 370 F.3d at 1089; VAOPGCPREC 3-2003.  This standard 
requires that the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The Board 
notes that the Veteran first sought treatment for a right knee 
condition after performing an in-service "about face" maneuver 
and hearing a pop and suffering swelling.  The Board observes 
that the Medical Board concluded in May 1977 that the Veteran's 
right knee instability was not aggravated during service.  The 
Board notes, however, that this conclusion was reached without 
any records of the pre-service right knee injury nor any 
explanation as to the type or degree of right knee disability 
that preexisted service.  The Veteran's May 2008 VA examination  
reported that it was "highly unlikely that his one month and 11 
days on active duty in any way aggravated his knee.  Chronic 
unstable knees are highly prone to arthritic changes at an early 
age."  The Board finds it significant that the examiner did not 
explain why in-service aggravation was "highly unlikely" nor 
did he address the effect of the in-service event on the 
Veteran's knee.  His bare conclusion was not based on any 
evidence showing that the Veteran's right knee was unstable at 
service entrance.  On this basis, the Board cannot say that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that the Veteran's right knee condition was 
not aggravated in service.  Thus, the Veteran is presumed to have 
had a sound right knee at service entrance and the claim is for 
service connection.

The next question before the Board  is whether the Veteran 
currently suffers from a right knee disability.  The Veteran's 
May 2008 VA examination showed that he had current right knee 
palpable medial joint line osteophytes and collateral laxity.  An 
x-ray showed moderate to severe medial compartment joint space 
narrowing, medial and lateral osteophyte formation, and tibial 
spine spurring.  The examiner stated that the Veteran had an 
unstable right knee.  The Board finds that post-service medical 
records demonstrate that the Veteran has met the criteria for a 
current disability. 

In addition, the Board finds that competent medical evidence 
establishes an etiological relationship between the Veteran's 
current right knee condition and an injury incurred in service.  
As noted, the Veteran was sound upon entrance to active service.  
A week after service entrance, the Veteran reported knee pain and 
swelling.  Two days later, the Veteran reported that he had been 
suffering right knee pain and swelling for five days after doing 
an "about face" maneuver and hearing a pop.  Twelve days after 
entering service, the Veteran underwent an examination that 
showed he had right knee chronic medial collateral ligament 
laxity with medical joint line tenderness.  The VA examiner 
stated in May 2008 that the Veteran was released from military 
service due to a right knee condition that existed prior to 
active duty.  He explained that "chronic unstable knees are 
highly prone to arthritic changes at an early age."  Because the 
Board finds that the presumption of soundness applies, the Board 
finds that the Veteran's arthritic changes are related to an in-
service injury for the purposes of establishing an etiological 
relationship.  Accordingly, as competent medical evidence shows 
that the Veteran's right knee collateral laxity and arthritis are 
related to service, the preponderance of the evidence weighs in 
favor of the claim for service connection.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right knee collateral 
laxity and arthritis is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


